     Case 4:20-cv-05640-YGR Document 261-2 Filed 01/19/21 Page 1 of 2



 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4
                              NORTHERN DISTRICT OF CALIFORNIA
 5
                                      OAKLAND DIVISION
 6

 7   EPIC GAMES, INC.,                               Case No. 4:20-cv-05640-YGR-TSH

 8                  Plaintiff, Counter-defendant,

 9
                         v.
10

11   APPLE INC.,

12                  Defendant, Counterclaimant.

13

14   IN RE APPLE IPHONE ANTITRUST                    Case No. 4:11-cv-06714-YGR-TSH
     LITIGATION
15

16

17

18   DONALD R. CAMERON, et al.,                      Case No. 4:19-cv-03074-YGR-TSH

19
                                       Plaintiffs,
20                                                   [PROPOSED] ORDER DENYING
                                                     PLAINTIFFS’ JOINT
21                       v.                          ADMINISTRATIVE MOTION TO FILE
                                                     UNDER SEAL THE JOINT DISCOVERY
22                                                   LETTER BRIEF REGARDING CUE
     APPLE INC.,                                     AND FEDERIGHI DEPOSITIONS AND
23                                                   SUPPORTING EXHIBITS

24                                   Defendant.      Judge: Hon. Magistrate Thomas S. Hixson

25

26
27

28

      [PROPOSED] ORDER DENYING PLAINTIFFS’ JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL
     THE JOINT DISCOVERY LETTER BRIEF REGARDING CUE AND FEDERIGHI AND SUPPORTING EXHIBITS
      Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
      Case 4:20-cv-05640-YGR Document 261-2 Filed 01/19/21 Page 2 of 2



 1                  This matter comes before the Court on Plaintiffs’ Joint Administrative Motion to

 2   File Under Seal the Joint Discovery Letter Brief Regarding Cue and Federighi Depositions (the

 3   “Joint Discovery Letter Brief”) and Supporting Exhibits 1 to 7 because certain materials used or

 4   discussed therein contain information designated by Defendant Apple Inc. as “CONFIDENTIAL”

 5   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under the protective orders in

 6   the above-captioned actions. (Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR-TSH, ECF

 7   No. 112; In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR-TSH, ECF No. 199;

 8   Donald R. Cameron, et al. v. Apple Inc., No. 4:19-cv-03074-YGR-TSH, ECF No. 85.)

 9                  Upon consideration of the administrative motion to seal, the papers submitted in

10   support and in response thereto, the motion is DENIED.

11                  Defendant has failed to carry its burden of establishing that the designated

12   information is sealable, and therefore this Court HEREBY ORDERS that the information be made

13   part of the public record. Accordingly, Plaintiffs shall publicly file the Joint Discovery Letter

14   Brief and Supporting Exhibits 1 to 7 lodged with the Court.

15                  IT IS SO ORDERED.

16

17    DATED:

18                                                      HONORABLE THOMAS S. HIXSON
                                                        UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28
                                                -2-
      [PROPOSED] ORDER DENYING PLAINTIFFS’ JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL
     THE JOINT DISCOVERY LETTER BRIEF REGARDING CUE AND FEDERIGHI AND SUPPORTING EXHIBITS
        Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
